 Case 4:19-cv-12250-MFL-EAS ECF No. 13, PageID.70 Filed 03/22/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL VICKERS, et al.,

      Plaintiffs,                                   Case No. 19-12250
                                                    Hon. Matthew F. Leitman
v.

MT MORRIS TOWNSHIP, et al.,

     Defendants.
__________________________________________________________________/

                        ORDER DIRECTING PLAINTIFFS
                    TO FILE A FIRST AMENDED COMPLAINT

      On July 31, 2019, Plaintiffs Michael Vickers and Mary Wilson (appearing on

behalf of her son J.V.), filed this civil-rights action pursuant to 42 U.S.C. § 1983.

(See Compl., ECF No. 1.) Vickers and Wilson also filed applications to proceed in

forma pauperis (the “First IFP Applications”). (See Frist IFP Applications, ECF Nos.

2, 4.) At the time Vickers and Wilson filed their Complaint, J.V. was a minor.

      On November 13, 2019, the Court entered an order in which it (1) denied the

First IFP Applications without prejudice, (2) granted Vickers leave to file an

amended in forma pauperis application, and (3) directed J.V. to obtain counsel. (See

Order, ECF No. 6.)      In that order, the Court explained that “parents cannot

appear pro se on behalf of their minor children because a minor’s personal cause of

action is her own and does not belong to her parent or representative.” Shepherd v.


                                         1
 Case 4:19-cv-12250-MFL-EAS ECF No. 13, PageID.71 Filed 03/22/21 Page 2 of 4




Wellman, 313 F.3d 963, 970–71 (6th Cir. 2002). See also Thompson v. Mohammed,

2013 WL 4747537, at *1 (E.D. Mich. Sept. 4, 2013) (“The law is well settled that a

parent     may    not   represent   the   interests   of   a minor child pro se because

a minor’s personal cause of action is her own”). The Court therefore held that

Wilson could not appear pro se on her minor son’s behalf. (See Order, ECF No. 6.)

The Court then instructed Vickers and Wilson that if J.V. wished to assert claims in

this action, he needed to obtain counsel. (See id.)

         In response to the Court’s order, both Vickers and J.V. filed new applications

to proceed in forma pauperis (the “Second IFP Applications”). (See Second IFP

Applications, ECF No. 8.) Wilson also filed a motion to remove herself as J.V.’s

guardian for purposes of this action so he could proceed on his own behalf. (See

Mot., ECF No. 7.)

         After receiving Wilson’s motion, the Court scheduled an in-person status

conference to take place in the Detroit courthouse on March 2, 2020. (See Notice to

Appear, ECF No. 9.) The purpose of the conference was to discuss Wilson’s motion

and the Court’s order that J.V. retain counsel. But the status conference did not take

place after Vickers asked the Court to hold the conference in its Flint courthouse

instead of the Detroit courthouse. (See Ltr., ECF No. 10.) The Court was not able to

reschedule the in-person conference due to the ongoing COVID-19 pandemic.




                                            2
Case 4:19-cv-12250-MFL-EAS ECF No. 13, PageID.72 Filed 03/22/21 Page 3 of 4




      The Court thereafter denied Wilson’s motion without prejudice (see Order,

ECF No. 11) and scheduled a telephonic status conference with both Vickers and

Wilson. (See Notice to Appear, ECF No. 12.) The Court held that telephonic status

conference on March 22, 2021. (See id.) During the conference, Vickers and Wilson

informed the Court that J.V. is no longer a minor and wants to proceed with his

claims in this action. Wilson also informed the Court that she did not have any

claims that she wished to raise on her own behalf.

      Accordingly, for the reasons explained during the status conference, IT IS

HEREBY ORDERED as follows:

             Vickers and J.V. shall file a First Amended Complaint in this action

                by no later than May 3, 2021. Because J.V. is no longer a minor, he

                may appear under his own name and represent himself in this action

                if he so chooses. The First Amended Complaint shall state all of the

                claims that Vickers and J.V. intend to bring against the Defendants

                and include sufficient factual allegations to support those claims.

                Given Wilson’s indication that she does not intend to bring any

                claims on her own behalf, she shall not be named as a Plaintiff in

                the First Amended Complaint. Once Vickers and J.V. file their First

                Amended Complaint, the Court will terminate Ms. Wilson as a party

                in this action.

                                         3
Case 4:19-cv-12250-MFL-EAS ECF No. 13, PageID.73 Filed 03/22/21 Page 4 of 4




             After Vickers and J.V. file the First Amended Complaint, the Court

               will enter an order granting the Second IFP Applications. Vickers

               and J.V. do not need to file new in forma pauperis applications with

               the Court.

             At the same time that the Court grants the Second IFP Applications,

               it will enter an order titled “Order Directing Plaintiffs to Complete

               Service Documents and for Service of Process by the U.S. Marshal.”

               Once Vickers and J.V. receive that order, they shall provide the

               documents identified in that order to the Clerk of the Court. Once

               those documents are received by the Clerk of the Court, the U.S.

               Marshal will serve the First Amended Complaint on the Defendants.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: March 22, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 22, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-97640




                                        4
